Bergstrom, J. Claimant, Harry J. Domianus, filed his complaint on January 22, 1948 for compensation under the provisions of the Workmen’s Compensation Act of this State for injuries sustained between May 25, 1946 and June 5, 1946 while in the course of his employment with the Division of Highways of the State of Illinois. .The complaint shows on its face that no compensation was paid to claimant and that respondent did not furnish any medical, surgical and hospital treatment. The complaint also shows on its face that approximately one year and eight months elapsed between the date of the injury and the filing of the complaint. The Attorney General filed a motion to dismiss for the reason that the cause of action is barred by the statutory limitation contained in Sec. 24 of the Workmen’s Compensation Act. This court has repeatedly held that - it has no jurisdiction to hear a claim under the provisions of the Workmen’s Compensation Act where the claimant fails to file his claim within the time set by Sec. 24 of said Act. Stuenkel v. State, 16 C.C.R. 34; Stallard v. State, 16 C.C.R. 78; Benner v. State, 16 C.C.R. 104; Britt v. State, 16 C.C.R. 114; Rathje v. State, 16 C.C.R. 177; Clifton v. State, 16 C.C.R. 298. For the reasons stated, the motion of the Attorney General to dismiss the complaint is hereby allowed. Complaint dismissed.